Title: William Short to Thomas Jefferson, 10 April 1809
From: Short, William
To: Jefferson, Thomas


      
        
          Dear Sir
          Paris April 10–09
        
        You will be surprized to see by the date of my letter that I am still at Paris. I hope when you shall have seen how this has been gradually occasioned that you will approve it. I hope also that it will be approved by your successor to whom I wrote on the subject not long ago by an occasion which Genl Armstrong made use of, being the first he has had since the departure of the Union. It was by a vessel from Holland. I was then so much indisposed that I could only write one letter & my anxiety made me address that to the Government. I should have made a greater effort & have written to you also, if the opportunity had been a sure one, but as it was one of the vessels disembargoed in Holland, we thought it very uncertain whether it would be allowed to reach the U.S.
        When I last wrote to you by the return of the Union I was about to return from the country in order to prepare & set out on my journey. I informed you in what manner my mission had been communicated to Count Romanzoff by Genl A. It was a favorable circumstance to meet here with the Minister with whom I was to treat at St Petersburgh—It was on a kind of neutral ground, from a variety of circumstances his acquaintance & confidence were much more accessible to me here than they could have been there. This will be readily concieved from observing the relative situation of a Minister of foreign affairs in his own cabinet, on his throne as it were, & in a foreign country. Immediately on my return to Paris I waited on Count Romanzoff who shewed me in the most unquestionable manner how much his Court would be gratified by the measure you had taken of sending a Minister to St Petersburgh—& let me clearly see that it was a thing which not only the Emperor but himself had particularly at heart. I suppress all the flattering expressions that he used as to me personally & his satisfaction that your choice had fallen on me &c. &c. These could be only words of course at that time, as he certainly knew less of me than he pretended—I repaid his expressions with those of a similar nature & by letting him suppose that my inducement to enter again into p which I had so long abandoned, was, to have the honor of being the first to establish  relations between our two countries which I hoped would conduce to the advantage of both, & to reside near so great a Sovereign who still acknowleged the sacredness of public law, whilst it was exiled from the thrones of the other Powers of the earth.—On quitting him, he pressed me to give him as much of my time as I could, & assured me that he should have particular pleasure in laying here the foundation of an acquaintance that he flattered himself would ripen into confidence & friendship at Petersburgh. On my assuring him that nothing could give me more satisfaction, & that I should only be restrained by the fear of taking too much time from the important concerns which engrossed it, he said that he would always tell me candidly & unreservedly when it was necessary for him to withdraw, & hoped I would therefore be perfectly at my ease on that head—He added that he was then writing to the Emperor his Master, & that he should inform him how much he had been satisfied by this interview &c. &c.—Such things are always of course to be understood sub mode. I continued until his departure to cultivate assiduously his acquaintance, & I must say that I had ample reason to be satisfied & pleased with it—His principles & his dispositions towards the U.S. are such as we could wish—and wherever he can follow his own impulsion I am persuaded he will give us proofs of this—But as you know, there is now in Europe & indeed in all the civilized world, instead of the ordinary flux & reflux of human affairs, a torrent & eddy which sweep off or act with violence on every thing. You may judge from the influence & forced position in which we are placed, though separated from them by the Ocean & by our habits & dispositions, how this impetuous, unexampled state of things must operate on those bodies, even the largest, which are placed within its immediate action. Nothing is left to its natural course, & therefore it is difficult to say what we may  those whose dispositions you know to be the best.
        To return to the reason for my being still here; It was the month of January before I could have sat out, under the most pressing circumstances. The making preparations for such a journey & in such a season, procuring a proper carriage &c. &c. I found to take up much more time in detail, than I had expected. I was the more easily reconciled to this from the fortunate circumstance of Count Romanzoff being here, & the advantage to be derived from it, of which I availed myself to the full, as already mentioned. The season was now at its greatest rigor & the winter in the north, of which we recieved frequent intelligence, was uncommonly severe; insomuch that the Austrian Ambassador on his way to St Petersburgh was frostbitten though accustomed to that climate & mode of travelling. Still I should have sat out when ready, if it had not been that Count Romanzoff was then here, his departure altogether uncertain, & more particularly that I then expected that the next Aviso, which was to succeed the Union, must be near the time of its arrival. I was satisfied that the month of January could not pass off without bringing it. Your letters, before I left America, informed me that Government would despatch these vessels during the embargo, successively from six weeks to two months—I calculated therefore that the next would sail about the first of December, & the more so as Congress had met. Indeed this circumstance had led both Genl Armstrong & myself to suppose that the departure of the Aviso would be rather accelerated than retarded beyond the ordinary term. Throughout the month of January therefore we were constantly hoping for the arrival of this vessel. Every day that elapsed in the month of February made us suppose that this hope was the nearer being realized. We then calculated that the vessel had been retarded until Congress should have come to some decision as to the embargo, & that it would be immediately despatched with that decision. Vague reports coming through England, led us to believe that this had taken place in December. Thus in daily, & as I thought, certain expectation did I remain until the middle  Soon after, Count Romanzoff left us. I saw his departure with real pain, notwithstanding I then expected to follow him in a short time, although I had then determined to wait the arrival of the Aviso at all events. As I had already staid so long I thought it most advisable not to lose the advantage I expected from being here at that arrival. The uncertain & precarious mode of recieving my despatches at St Petersburgh after their being brought thus far by the messenger to Genl Armstrong, & the supplement to my instructions which were promised me, made me particularly desirous to recieve them here, as I had so far postponed my departure, & as I foresaw no possibility of inconvenience to what I supposed must be a short delay unquestionably at that time; & as Count Romanzoff had been made acquainted with the cause of it, & entered perfectly into it.
        Could I have known in the beginning that the Aviso would not have arrived before this time I should not have waited for it—but it was impossible for me to have the most distant idea of such a delay; & to this moment neither Genl A. or myself can conjecture the cause. Neither of us have recieved any thing from America since my arrival—We have only heard a few days ago indirectly that the embargo is raised as to neutral countries—commerce forbidden with the belligerent—Genl A. appointed Minister of war—& a vessel ordered to sail from New-York at the end of February to bring him back—This vessel we therefore now expect every moment—Genl A. gets this intelligence from a person here & from the Consul at Bordeaux. It comes in a newspaper brought by a French Government vessel despatched from the U.S. by Genl Thureau. This vessel was still kept in the stream at Bordeaux under quarantine & no communication allowed with it. An account came by it also that a vessel was to be sent to bring back Mr Pinckney from London. We know nothing more, & even this we know very imperfectly as you will percieve. An article has been printed in the papers here, which is taken without doubt from some American paper brought by Thureau’s vessel, stating that “it is now ascertained that neither Mr  Giles accept the place of Sec. of State—J.Q. Adams is the person most talked of for that  
        From my last letters written to you in America & that which I wrote from this country by the Union, you will have seen how anxious I was to have some uncertainties removed, & how sollicitous therefore to hear from you. I regretted very much having not had that done before I left the U.S.—But some of them did not occur until it was too late—I had supposed Monroe’s appointment when he last sailed, similar to mine, & would therefore remove any uncertainty—I considered it certain that whilst he was travelling, his expences were born—I considered therefore either that wd be the case or an outfit allowed &c.—It is useless to repeat here when & how the uncertainty was produced in my mind as I have already mentioned it—A few days now must bring here the vessel announced & despatches which will remove all doubts of every kind.
        Since I have put on the harness again my mind has naturally occupied itself on subjects of public concern. I have perused with more & pointed attention all the public documents furnished me by the Department of State, & particularly as they regard our foreign relations. I have frequently had occasion to regret having not done this before I left America, & particularly under your eye at Washington—I have wished for your ideas & explanation on some points which have presented themselves, as antecedents to the forced situation in which we now find ourselves in our foreign relations. It is too late now & I am too far removed from the scene to recieve those lights. I do not find any where in the various difficulties that presented themselves to the deliberations of Congress in their choice of evils, that the idea of leaving Commerce to calculate its own risks, was taken into consideration. In the several alternatives proposed by the Senator (Anderson I think) in his report, this alternative idea has no place. Priestley suggests somewhere in his works, if I mistake not, a plan of this kind. If it could be ever admissible it must certainly be during the present violent & unprecedented crisis of the world, I should imagine. I have not sufficiently examined ble the bearings of an experiment of this kind to pronounce on it with confidence. But having pondered it a good deal I think it would have been worth the consideration of the legislature if only as a temporary means of weathering the storm which the belligerent world has gathered up & suspended over our heads, who may be considered as the only neutrals. It would seem to me that the most important & substantial interest of our country (the agricultural) would suffer less under this experiment than under the prolongation of the embargo. Commerce would become still more a game of hazard unfortunately, than it has been with us for some years past, but the losses would fall first on the gamesters, where it is more just & less prejudicial that it should be. They besides would be more dexterous to parry or mitigate those losses. It may be further said that this would be a game of their own seeking, since they have been the most impatient under the embargo & the most hostile to the measures adopted by Government in consequence of it.
        It is possible however that there may be some consideration, of which I am not aware, that may render  present the alternative I mention, in the choice of evils, as absolutely inadmissible & therefore not worthy of being to having been taken into discussion. I remember once at a dinner before I left America, where the subject of the embargo was agitated as never failed to be the case, that I incidentally  threw out this idea, merely as it were, for information. The convines, as well as I recollect, were all of the same party politics with one or two exceptions—but they were divided on the subject of the embargo—The idea of Government abandoning the protection of commerce, as they called it, was repelled in such a manner by all hands without a doubtful or dissenting voice, as prevented me (who always avoid discussion over a bottle, where there is inevitably more passion than reason) from saying any thing more on it.—Every observation however made on the subject was founded on a petitio principii or some other false basis—& accompanied with such false reasoning, as tended rather to confirm the contrary doctrine: in the same manner as a pious parson once in producing arguments to prove the truths of the Christian religion, tended to  prod uce doubt in the mind of one of his auditors, who before had never doubted.
        Having no certainty of the decision which has been adopted by Congress I shall make no observation on that which is reported as mentioned above—Indeed I had not intended to have extended this letter to subjects of that kind. I will hereafter inform you more particularly of various conversations with Count Romanzoff & the ideas they have suggested to me—The present occasion though by a vessel to be despatched by Genl A is not absolutely certain. Should Mr Daschkoff embark in it I shall confide my letter to him. Mr Daschkoff is the Consul General & Chargè des affaires of Russia—He goes with his family—He arrived here about the time I did. He stands well with Count R. who told me that he had chosen him particularly & recommended him to the Emperor for this mission. He asked me more than once in his style “d’avoir des bontés pour lui.” I have given Mr Daschkoff a letter of introduction to you at Montecello, where he will pay you a visit.—as soon as he can after having recieved an invitation from you, if he should send on his letter of introduction; or perhaps he will go & carry it in the first instance.
        I cannot end my letter without giving you the satisfaction to inform you with how much candor & impartiality, your administration is discussed & judged of by a great mass of enlightened & respectable people here—some of them who know you & others who do not. It has been a curious circumstance to me, who had been so long accustomed to hear every act of your administration, I cannot say discussed, but pronounced on with passion & violence & prejudice, to be so suddenly transported to another world as it were—where distance has produced the effect of time, so that they now pass the same judgment on you here which posterity will do in America, when all the passions have subsided. To a great many philosophic minds it seems here to be a real gratification to dwell on & pass in review the acts of your administration. It is your lot here to experience th “datis viris.” In every company where I have been I am questioned as to your retiring —the line that your successor will adopt &c. &c.—Some regret your retreat—others do not on account of the example, & as the complement of the system & conduct they have admired in you.
        You have many warm personal friends yet alive here—among them several women—they are of that age at which it is said in this country ‘there is no sex’—The meaning of which is that a woman may then say & do what she pleases & be considered as an honest man—desire & the other passions of the sex being considered as extinguished— One of your old friends however who has been all her life a phenomenon, is exhibiting a most extraordinary exception to the general rule—You certainly remember your old correspondent whose writing was so difficult to decypher—When she & her husband celebrated their cinquantaine with a fête, complets &c—it was observed that in one year more she might repeat the same fête with her lover to whom she could then boast a constancy of forty nine years—Time alone put an end to that union—& at this moment with seventy eight years on her head, her heart still alive to the passion of youth, is by some special grace devoted to an object young in proportion, sensible, agreeable, wealthy, & who appears to be occupied exclusively to make her happy, with the tenderness of an affectionate son—It is a strange sight & I mention it merely on account of your knowing one of the persons, & its being a trait in the exposition of the human heart of which I know no other example. This passion gives inconcievable activity to such an age—Promenades—visites—diners en ville—theatre—soupers—all are undertaken & gone through as at eighteen—so that her friends here say that having soixante dixhuit ans, she has only laid aside the soixante.—I end my letter, my dear Sir, with assurances of what will never end, the sentiments of attachment of your friend & servant
        
              W Short
      
      
        P.S. I mentioned above that Genl A. had not written during the winter except by the Vessel by which I wrote to your successor—He has just informed me that he wrote once at a venture by the way of England—but did not expect it wd arrive—If it did, it will perhaps be thought extraordinary that I had not written to explain the cause of my being here—but I did not know of the occasion.
      
    